Citation Nr: 0904831	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-32 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
prior to April 17, 2008, and 20 percent thereafter for 
cervical spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
December 1998 and from August 1999 to August 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for scoliosis 
of the cervical spine. 

In September 2005, the RO granted an increased initial rating 
of 10 percent for cervical spine strain.  

In February 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

In October 2008, the Appeals Management Center granted 
service connection and a 20 percent rating for radiculopathy 
of the left upper extremity and also increased the veteran's 
cervical spine rating to 20 percent, effective April 17, 
2008.  


FINDINGS OF FACT

1.  Prior to April 17, 2008, the veteran's cervical spinal 
strain was manifested by moderate pain with severe flare-up 
pain twice per week that required rest in a sitting position 
but permitted full time employment. There was tenderness at 
the lower cervical level.  Flexion of the cervical spine was 
40 degrees, and the combined range of motion was not less 
than 170 degrees.  

2.  Starting April 17, 2008, the veteran's cervical spinal 
strain was manifested by mild left sided torticolis, neck 
pain, spasms, and locking.  Cervical spine flexion was less 
than 30 degrees, and the combined range of motion was not 
greater 170 degrees.   




CONCLUSION OF LAW

The criteria for an increased initial rating greater than 10 
percent prior to April 17, 2008, and greater than 20 percent 
thereafter for cervical spine strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5239, 5242 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army aircraft mechanic.  He contends 
that his cervical spine disability is more severe than is 
contemplated by the initial and staged ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The veteran's claim was received in August 2003.  The 
regulations for rating disabilities of the spine were revised 
during the pendency of this appeal, effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant generally applies. However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  However, both the 
old and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2008).

Prior to September 2003, limitation of motion of the cervical 
spine warranted a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5239 
(spondylolisthesis), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  The code 
for intervertebral disc syndrome (Diagnostic Code 5243) 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5239, 5242, 5243 (2008).  As 
there is no evidence of incapacitating episodes, those 
criteria do not apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or a combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine of less 
than 15 degrees or for favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted when there 
is unfavorable ankylosis of the cervical spine.  Higher 
ratings are warranted for unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  This rating formula 
applies to cervical strain, spondylolisthesis, and 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5237, 5239, 5242 (2008).

Any associated objective neurologic abnormalities are 
evaluated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.  The RO granted service 
connection and a 20 percent rating for radiculopathy of the 
left upper extremity in a recent rating decision.  The claims 
folder does not include a notice of disagreement as to that 
determination and therefore that matter is not before the 
Board at this time.    

Normal ranges of motion for the cervical spine are 45 degrees 
forward flexion, extension, and lateral flexion, and 80 
degrees rotation.  38 C.F.R. § 4.71a, Plate V (2008). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Service treatment records showed that the veteran sought 
treatment in November 2001 and again in December 2001 for 
persistent back pain over the entire spine since he had 
returned from a deployment earlier in the year.  He reported 
no significant injury.  The examiner diagnosed scoliosis of 
the upper back.  Over the next year, the veteran's physical 
activities were restricted on several occasions and he 
received physical therapy and follow-up examinations with 
little improvement.  In December 2002, an examiner noted the 
veteran's reports of continued middle and lower back pain 
with lifting, push-ups, and running several miles.  The 
examiner diagnosed chronic back pain and scoliosis.  In 
February 2003, the veteran underwent a medical board 
examination of his back pain and other musculoskeletal 
deficits.  X-rays obtained in March 2003 showed no disc space 
narrowing, spondylosis, spondylolisthesis, or vertebral 
fractures but confirmed mild scoliosis of the cervical spine.  

In July 2004, a private orthopedic physician noted the 
veteran's reports of neck and bilateral shoulder pain with no 
history of significant injuries.  The veteran worked as an 
aircraft mechanic.  He obtained little relief from 
chiropractic therapy or over-the-counter medication.  The 
physician noted that the veteran tilted his head and shrugged 
his shoulder to one side suggesting scalene spasms.  The 
physician also noted cubital tunnel compression.  X-rays and 
a magnetic resonance image showed lower cervical and upper 
thoracic scoliosis with spurs at two levels of the cervical 
spine but no significant stenosis.  Nerve conduction and 
electromyography studies showed a left ulnar nerve and motor 
deficits consistent with the cervical disc changes.  The 
physician stated that this deficit is "more likely coming 
from the neck."  The physician diagnosed cervicalgia with 
ulnar nerve neuropathy.  

In November 2004, a VA examiner noted the veteran's reports 
of back and neck pain that began after heavy lifting and a 
fall during a field exercise in service.  The veteran's pain 
occurred about once a week in his neck and back radiating to 
his lower extremities.  During a pain episode, the veteran 
reported losing from 25 to 90 percent of his function but the 
pain was not incapacitating.  He also reported numbness in 
his left hand and left leg during an episode.  He obtained 
some relief with over-the-counter medication.  The examiner 
noted some upper thoracic and lower cervical tenderness.  
Range of motion of the cervical spine was 45 degrees flexion, 
extension, and lateral flexion, reduced to 40 degrees on 
repetition without pain; and 80 degrees of bilateral 
rotation, reduced to 65 degrees on repetition without pain.  
The combined range of motion was not limited to 170 degrees 
or less, even taking into account the additional motion lost 
due to pain.  The examiner diagnosed cervical spine strain.  

In August 2005, the private orthopedic physician noted that 
she had not examined or treated the veteran for a year.  The 
physician noted the veteran's reports of continued neck and 
left paraspinal pain with occasional numbness and tingling in 
the arms.  The physician reviewed earlier X-rays, ordered 
another magnetic resonance image, and prescribed anti-
inflammatory medication.  The physician deferred further 
analysis to a specialist and noted that a computed tomography 
scan was necessary to further investigate the peripheral 
numbness.  Later in September 2005, the physician noted that 
a magnetic resonance image showed old upper thoracic 
scoliosis.  The physician also noted that nerve conduction 
and myelogram studies had shown ulnar nerve neuropathy, but 
since there were no new tests of record, the physician may 
have referred to the 2004 studies.   

In February 2006, a VA examiner reviewed the claims file and 
noted the veteran's reports of moderate cervical, thoracic, 
and lumbar spinal pain with severe flare-up pain twice per 
week that limited his range of motion and required him to 
rest in a sitting position.  The veteran reported that he was 
able to work full time repairing golf carts but was unable to 
participate in recreational activities.  The examiner noted 
tenderness at the lower cervical and upper thoracic levels.  
Range of motion of the cervical spine was 40 degrees flexion, 
45 degrees extension, 45 degrees left lateral flexion, 40 
degrees right lateral flexion, 55 degrees left rotation, and 
65 degrees right rotation, all limited by pain.  Concurrent 
X-rays showed only mild scoliosis.  The combined range of 
motion was not less than 170 degrees.  The examiner diagnosed 
mild scoliosis and cervical spine strain with no 
radiculopathy. 

On April 17, 2008, a VA physician noted a review of the 
claims file and accurately summarized the veteran's history 
of cervical spine strain during and after service.  The 
physician noted the veteran's reports of daily neck pain and 
left ulnar compression with movement causing numbness and 
tingling in the left arm that persistent several days after a 
"twist."  The symptoms are exacerbated by long periods of 
sitting.  The veteran also reported loss of fine motor skills 
and a pulling strain in the left neck with muscles spasms and 
locking.  The physician noted mild left sided torticolis.  

Flexion was 25 degrees with pain throughout and additional 
limitation of 20 degrees on repetition due to pain and muscle 
spasm.  Extension was 20 degrees with additional limitation 
of 15 degrees on repetition due to pain.  Right lateral 
flexion was 20 degrees with pain beginning at 10 degrees and 
no additional limitation on repetition.  Left lateral flexion 
was 30 degrees with pain beginning at 20 degrees and no 
additional limitation on repetition.  Right rotation was 35 
degrees with pain throughout and additional limitation of 15 
degrees on repetition due to pain.  Left rotation was 40 
degrees with pain beginning at 20 degrees and no additional 
limitation on repetition. The combined range of motion was 
less than 170 degrees.  

The physician diagnosed left tardy ulnar palsy and left C7 
radiculopathy and stated that the neurological disorder was 
caused by the cervical spine disorder.  The physician stated 
that the neurologic disorder caused decreased arm mobility, 
manual dexterity, and problems with lifting and carrying.   

In October 2008, the RO granted an increased rating of 20 
percent for cervical spine strain and service connection and 
a 20 percent rating for radiculopathy of the left upper 
extremity, both effective April 17, 2008, the date of the VA 
examination.  

The Board concludes that an initial rating greater than 10 
percent for cervical strain prior to April 17, 2008, is not 
warranted under either the old or new regulations. Under the 
old regulations, the examiners in November 2004 and February 
2006noted that the limitation of motion was only slightly 
less than the normal range of motion.  Under the new 
regulations, the measured limitation of motion warranted a 10 
percent rating.  Although the veteran reported that the pain 
radiated to his left hand and leg and caused some self-
assessed functional limitations, there was no pathology found 
to support additional limitation.  A higher rating was not 
warranted because the limitation of motion was not more 
restrictive.  Moderate limitation of motion pursuant to 
Diagnostic Code 5290 is not shown by any evidence of record 
prior to the effective date of the new regulations in 
September 2003.  In February 2006, the measured range of 
motion was somewhat more restrictive but continued to warrant 
no higher than a 10 percent rating.  A higher rating is not 
warranted because the limitation of motion and function is 
not more restricted.  Accordingly, an evaluation in excess of 
10 percent is not warranted under the old or new regulations 
prior to April 17, 2008.    

The Board further concludes that the a rating in excess of 
the assigned rating of 20 percent effective April 17, 2008, 
is not warranted.   Forward flexion of the cervical spine was 
between 15 and 30 degrees, and the combined range of motion 
of the cervical spine not greater than 170 degrees.  There 
were indications of pain, muscle spasm, and abnormal contour 
from scoliosis.  A higher rating is not warranted, however, 
because forward flexion of the cervical spine was not less 
than 15 degrees and because there are no indications of 
anklylosis.  Although there was some additional limitation of 
motion on repetition with pain in most directions of motion, 
the additional limitation was not less than 15 degrees.  
Therefore, the Board concludes that a 20 percent rating 
adequately contemplates the level of disability of the 
cervical spine.  

Further, the Board concludes that the regular schedular 
rating for the cervical spine adequately contemplates the 
degree of disability.  There is no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

	(CONTINUED ON NEXT PAGE)






ORDER

An increased initial rating greater than 10 percent prior to 
April 17, 2008, and greater than 20 percent thereafter for 
cervical spine strain is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


